NUMBER 13-08-00578-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                  IN RE: BILLY HOLMES A/K/A BILLY RICHARDS


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Per Curiam Memorandum Opinion1

        Relator, Billy Holmes a/k/a Billy Richards, filed a petition for writ of mandamus in the

above cause on October 8, 2008, asking us to direct the trial court to file his pleadings.

The Court, having examined and fully considered the petition for writ of mandamus, is of

the opinion that relator has not shown himself entitled to the relief sought. It is the relator's

burden to provide this Court with a sufficient record to establish his right to mandamus

relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re

Blakeney, 254 S.W.3d 659, 660 (Tex. App.–Texarkana 2008, orig. proceeding). The


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
petition generally fails to comply with Texas Rule of Appellate Procedure 52.3 and fails to

include either an appendix or a record. See generally TEX . R. APP. P. 52.3(j)(1), 52.7.

Accordingly, the petition for writ of mandamus is DENIED. See id. 52.8(a).


                                                       PER CURIAM

Memorandum Opinion delivered and
filed this 9th day of October, 2008.




                                            2